--------------------------------------------------------------------------------




EXHIBIT 10.1













--------------------------------------------------------------------------------




 


 
SUBSCRIPTION AGREEMENT
 
BETWEEN
 
CRIMSON EXPLORATION INC.
 
AND
 
AMERICA CAPITAL ENERGY CORPORATION
 
DATED AS OF SEPTEMBER 24, 2010
 
 

 
 

--------------------------------------------------------------------------------


 
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 

 ARTICLE I THE COMMON SHARES; THE OPTION
1

 
Section 1.01
Issuance, Sale and Delivery of Shares to Purchaser
1

 
Section 1.02
Effectiveness; Closing
2

 

 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE
COMPANY                                                                                                                                            
2

 
Section 2.01
Organization, Qualifications and Corporate Power
2

 
Section 2.02
Authorization; No Conflict; No Violation
2

 
Section 2.03
Consents and Approvals
3

 
Section 2.04
Validity
3

 
Section 2.05
Authorized Capital Stock
4

 
Section 2.06
Reports and Financial Statements
4

 
Section 2.07
No Undisclosed Liabilities
5

 
Section 2.08
Subsequent Events
5

 
Section 2.09
Litigation; Compliance with Law
5

 
Section 2.10
Intellectual Property
6

 
Section 2.11
Real Property
6

 
Section 2.12
Insurance
6

 
Section 2.13
Taxes
6

 
Section 2.14
Agreements
6

 
Section 2.15
Offering of the Common Shares, Option and Preferred Shares
7

 
Section 2.16
Brokers; Financial Advisors
7

 
Section 2.17
Environmental and Safety Laws
7

 
Section 2.18
Employee Benefits
7

 
Section 2.19
Oil and Gas Properties
8

 
Section 2.20
Marketing of Production
8

 

 ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF
PURCHASER                                                                                                                                                              
8

 
Section 3.01
Investment Representations and Warranties
8

 
Section 3.02
Organization, Qualifications and Corporate Power
9

 
Section 3.03
Authorization; No Conflict; No Violation
10

 
Section 3.04
Consents and Approvals
10

 
Section 3.05
Validity
10

 
Section 3.06
Financing
10

 
Section 3.07
Solvency
11

 
Section 3.08
Brokers; Financial Advisors
11

 
Section 3.09
Certain Covenants of Purchaser
11

 

 ARTICLE IV
ADDITIONALAGREEMENTS                                                                                                                                                                                                                                                 
12

 
Section 4.01
Confidentiality
12

 
Section 4.02
Notification of Certain Matters
12

 
Section 4.03
Regulatory and Other Authorizations; Notices and Consents
12

 
Section 4.04
Public Announcements
13

 
Section 4.05
IRS Forms
13



 
i

--------------------------------------------------------------------------------

 


 
Section 4.06
Certain Approvals
13

 
Section 4.07
Fees and Expenses
14

 
Section 4.08
Registration Rights Agreement
14

 

 ARTICLE V CONDITIONS TO THE OBLIGATIONS OF PURCHASER AND THE
COMPANY                                                                                                                                                          
14

 
Section 5.01
Conditions to Purchaser’s Obligations at the  Closing
14

 
Section 5.02
Conditions to the Company’s Obligations at the  Closing
15

 

 ARTICLE VI
INDEMNIFICATION                                                                                                                                                                                                                                                                  
16

 
Section 6.01
Survival
16

 
Section 6.02
Indemnity
16

 

 ARTICLE VII
MISCELLANEOUS                                                                                                                                                                                                                                                                    
17

 
Section 7.01
Brokerage
17

 
Section 7.02
Parties in Interest
18

 
Section 7.03
Specific Performance
18

 
Section 7.04
Further Assurances
18

 
Section 7.05
Arbitration
18

 
Section 7.06
Notices
19

 
Section 7.07
Governing Law
20

 
Section 7.08
Entire Agreement
21

 
Section 7.09
Counterparts
21

 
Section 7.10
Amendments and Waivers
21

 
Section 7.11
Successors and Assigns
21

 
Section 7.12
Severability
21

 
Section 7.13
Titles and Subtitles
22

 
Section 7.14
Adjustments for Stock Splits, Etc.
22

 
Section 7.15
Aggregation of Stock
22

 
Section 7.16
Construction
22

 
Section 7.17
Remedies
22

 
Section 7.18
Assignment
23

 
Section 7.19
Certain Defined Terms
23







 
ii

--------------------------------------------------------------------------------

 


This SUBSCRIPTION AGREEMENT (this “Agreement”), is executed as of September 24,
2010, to be effective according to Section 1.02(a), by and between Crimson
Exploration Inc., a Delaware corporation (the “Company”), and America Capital
Energy Corporation, a New York corporation (the “Purchaser”).  Certain
capitalized terms used herein are defined in Section 7.19 of this Agreement.
 
RECITALS
 
WHEREAS, the Company wishes to issue and sell to Purchaser, and Purchaser
desires to purchase, (i) shares of the Company’s authorized but unissued shares
of common stock, par value US$0.001 per share (the “Common Stock”) and (ii) an
option (the “Option”) to acquire a newly created class of preferred stock having
the rights and preferences as summarized on Exhibit A (the “Preferred Stock”),
in each case on the terms and conditions set forth in this Agreement;
 
WHEREAS, Purchaser has disclosed to the Company that, while it has no current
arrangements, understandings or agreements to do so,  Purchaser may from time to
time purchase additional shares of the Company’s common stock for investment
purposes through open market purchases, negotiated private acquisitions or
otherwise.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:
 
ARTICLE I
 
THE COMMON SHARES; THE OPTION
 
Section 1.01 Issuance, Sale and Delivery of Shares to Purchaser.
 
(a)           On the terms and subject to the conditions of this Agreement the
Company shall issue and sell to Purchaser, and Purchaser shall purchase from the
Company, (i) 4,250,000 shares of the Common Stock (the “Common Shares”) and (ii)
the Option to acquire an additional 1,750,000 shares of the Preferred Stock (the
“Preferred Shares”) which shall be automatically convertible into a like number
of shares of Common Stock as described herein, for an aggregate cash payment of
US$21,250,000 (the “Purchase Price”).  The Common Shares and the Option will be
issued and sold to Purchaser on the Closing Date, and the Purchase Price will be
paid on the Closing Date as set forth in Section 1.02.
 
(b)           The Option shall be exercisable in full and not in part by
Purchaser for a period beginning on the date of the Closing and ending on and
including the 60 calendar days from the Closing Date (the “Exercise
Period”).  Subject to such additional requirements for exercise as may be set
forth in the Option Agreement (as defined below), Purchaser may exercise the
Option during the Exercise Period by providing to the Company written notice of
exercise in accordance with Section 7.06 together with delivery of a cash
payment of US$8,750,000 in immediately available funds to the Deposit Account
(as defined in the Deposit Agreement) of the Company.  For the avoidance of
doubt, after the expiration of the Exercise Period, the Option shall lapse and
shall no longer be exercisable by Purchaser. Upon valid exercise of the
Option,  (i) the Preferred Shares will be deemed issued and sold to Purchaser
and (ii) the Company shall promptly issue


 
1

--------------------------------------------------------------------------------

 


and deliver to Purchaser a stock certificate or certificates in definitive form,
registered in the name of Purchaser, representing the Preferred Shares (or if
such Preferred Shares have automatically converted to shares of Common Stock,
such shares of Common Stock), bearing such restrictive legends as may be
customarily required under United States securities laws.
 
Section 1.02 Effectiveness; Closing.
 
(a)           This Agreement shall become effective at the time the conditions
to each party’s obligations to consummate the Closing as set forth in Article V
have been satisfied or, with respect to such conditions which by their terms
must be satisfied at the Closing, the time in which each party is capable of
performing such conditions.
 
(b)           The closing of the issuance and sale of the Common Shares and the
Option (the “Closing”) shall take place at the offices of Vinson & Elkins LLP in
Houston, Texas on the date (such date, the “Closing Date”) determined pursuant
to Section 1(a) of the Deposit Agreement, dated September 24, 2010, by and
between the Company and Purchaser (the “Deposit Agreement”).
 
                                 ARTICLE II                                
 
                                                                                                     
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Purchaser that, as of the Closing Date:
 
                                                                               
Section 2.01 Organization, Qualifications and Corporate Power.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except as such failures, individually or in the aggregate, would not reasonably
be expected to cause a Material Adverse Change.  The Company has full corporate
power and authority to own and hold its properties and to carry on its business
as now conducted, except as such failures, individually or in the aggregate,
would not reasonably be expected to cause a Material Adverse Change, and to
execute, deliver and perform each Transaction Document to which it is a party,
and to issue, sell and deliver the Common Shares, the Option and the Preferred
Shares.
 
                                                                               
Section 2.02 Authorization; No Conflict; No Violation.  The Company’s execution
and delivery of each Transaction Document to which it is a party and performance
of its obligations thereunder, and the issuance, sale and delivery of the Common
Shares, the Option and the Preferred Shares, have been duly authorized by all
requisite corporate action and will not (a) result in a violation of the
Certificate of Incorporation of the Company filed with the Delaware Secretary of
State on June 13, 2005, as amended by (i) the Certificate of Designation of
Series D Preferred Stock of the Company, par value US$0.01 per share (the “D
Shares”), filed with the Delaware Secretary of State on June 27, 2005, (ii) the
Certificate of Designation of Series E Cumulative Convertible Preferred Stock of
the Company, par value US$0.01 per share (the “E Shares”),  filed with the
Delaware Secretary of State on June 27,
 


 
2

--------------------------------------------------------------------------------

 


2005, (iii) the Certificate of Designation of Series G Convertible Preferred
Stock of the Company, par value US$0.01 per share (the “G Shares”), filed with
the Delaware Secretary of State on June 27, 2005, as amended and restated in its
entirety by that certain Certificate of Amendment filed with the Delaware
Secretary of State on December 8, 2009, (iv) the Certificate of Designation of
Series H Convertible Preferred Stock of the Company, par value US$0.01 per share
(the “H Shares”), filed with the Delaware Secretary of State on June 27, 2005,
(v) the Certificate of Ownership and Merger Merging GulfWest Energy Inc., a
Texas corporation, into the Company, filed with the Delaware Secretary of State
on June 28, 2005, and (vi) the Certificate of Amendment of Certificate of
Incorporation of the Company filed with the Delaware Secretary of State on
September 15, 2006 (as amended, the “Charter”) or the Company’s Bylaws, as
amended to the date of this Agreement (the “Bylaws”), (b) result in a violation
of any applicable law, rule or regulation, or any order, injunction, judgment or
decree of any court or other agency of government, (c) conflict with, result in
a breach of, or constitute (or, with due notice or lapse of time or both, would
constitute) a default under, or give rise to any right of termination,
acceleration or cancellation under, any material indenture, agreement, contract,
evidence of indebtedness, note, lease or other instrument to which the Company
or any of its properties or assets is bound and filed as an exhibit to any of
the Company SEC Documents, (d) result in the creation or imposition of any Lien
upon the Company or any of the Company’s properties or assets or (e) require any
consent, approval, notification, waiver or other similar action from any third
party, except as such violation, conflict, breach, default, right, Lien or
failure would not, individually or in the aggregate, in the case of (b), (c),
(d) or (e), be reasonably expected to cause a Material Adverse Change and as
would not, individually or in the aggregate, prevent consummation of any of the
transactions contemplated hereby or otherwise prevent the Company from
performing its obligations under the Transaction Documents to which it is a
party.
 
                                                                              
Section 2.03 Consents and Approvals.  Subject to the accuracy of Purchaser’s
representations and warranties set forth in Article III, no registration or
filing with, or consent or approval of or other action by, any federal, state or
other governmental agency or instrumentality or any third party is or will be
necessary for the Company’s valid execution, delivery and performance of the
Transaction Documents to which it is a party and the issuance, sale and delivery
of the Common Shares, the Option or the Preferred Shares, other than (a) those
which have previously been obtained or made, (b) those which are required to be
made under federal or state securities laws, which will be obtained or made, and
will be effective within the time periods required by law, and (c) as would not,
individually or in the aggregate, prevent consummation of any of the
transactions contemplated hereby or otherwise prevent the Company from
performing its obligations under the Transaction Documents to which it is a
party.
 
                                                                               Section 2.04 Validity.  Each
Transaction Document to which the Company is a party has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms
except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (b) the effect of rules of law
governing the availability of equitable remedies.
 


 
3

--------------------------------------------------------------------------------

 


Section 2.05 Authorized Capital Stock.
 
(a) As of the date hereof, the Company’s authorized capital stock consists of
200,000,000 shares of Common Stock, 38,822,859 shares of which were outstanding
on July 30, 2010, and 10,000,000 shares of Preferred Stock, par value US$0.01
per share, (i) 12,000 shares of which have been designated D Shares, none of
which are outstanding, (ii) 9,000 shares of which have been designated E Shares,
none of which are outstanding, (iii) 81,000 shares of which have been designated
G Shares, none of which are outstanding, and (iv) 6,500 shares of which have
been designated H Shares, none of which are outstanding.  Except as disclosed in
the Company SEC Documents, all the shares of capital stock of each Subsidiary of
the Company are owned directly by the Company or a wholly owned Subsidiary of
the Company.  Except as set forth in the Company SEC Documents or the Charter:
(i) no subscription, warrant, option, convertible security, or other right
(contingent or other) to purchase or otherwise acquire equity securities of the
Company is authorized or outstanding and (ii) there is no commitment by the
Company to issue shares, subscriptions, warrants, options, convertible or
exchangeable securities, or other such rights or to distribute to holders of any
of its equity securities any evidence of indebtedness or asset.  Except as set
forth in the Company SEC Documents, the Company has no obligation (contingent or
other) to purchase, repurchase, redeem, retire or otherwise acquire any of its
equity securities or any interest therein or to pay any dividend or make any
other distribution in respect thereof.  To the Company’s knowledge, except as
set forth in the Company SEC Documents, there are no voting trusts or
agreements, shareholders’ agreements, pledge agreements, buy-sell agreements,
rights of first refusal, preemptive rights or other similar rights or proxies
relating to any of the Company’s securities, or agreements relating to the
issuance, sale, redemption, transfer or other disposition of the Company’s
securities.  All of the outstanding securities of the Company were issued in
compliance with all applicable federal and state securities laws.
 
(b) The Common Shares and the Preferred Shares have been duly authorized and,
when issued in accordance with this Agreement and the Option Agreement, will be
duly and validly issued, fully paid and nonassessable shares of the applicable
sort and will be free and clear of all Liens, other than Liens that were created
by Purchaser and restrictions on transfer imposed by the Transaction Documents,
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws.  The issuance, sale and delivery of the Common Shares and
the Preferred Shares is not subject to any preemptive right of the Company’s
shareholders or to any right of first refusal or other right in favor of any
Person.
 
                                                                              
Section 2.06 Reports and Financial Statements.  As of their respective filing
dates, the reports, registration statements and other documents the Company has
filed with the Securities and Exchange Commission (the “SEC”) under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), for all periods subsequent to December 31, 2005, all in the
form so filed (collectively the “Company SEC Documents”) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and no Company SEC Document filed under the Exchange Act
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed document with the
SEC.  No Company SEC Document filed under the Securities Act contained an untrue
 
 
 
4

--------------------------------------------------------------------------------

 
 
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading at the
time such Company SEC Documents became effective under the Securities Act.  The
Company’s financial statements, including the notes thereto, included in the
Company SEC Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) and present fairly the Company’s consolidated financial position at the
dates thereof and of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal audit adjustments).
Since the date of the most recent Company SEC Document, the Company has not
effected any change in any method of accounting or accounting practice, except
for any such change required because of a concurrent change in GAAP.  Since
January 1, 2009, the Company has timely filed all material reports, registration
statements and other filings required by the SEC.  Notwithstanding the
foregoing, the Company makes no representations or warranties with respect to
any information provided by Purchaser for inclusion in any Company SEC
Documents.
 
                                                                               
Section 2.07 No Undisclosed Liabilities.  Except as set forth in the Company SEC
Documents, the Company has no liabilities (whether accrued, absolute, contingent
or otherwise, known or unknown, and whether due or to become due or asserted or
unasserted), except (a) liabilities provided for in the Financial Statements,
(b) liabilities (including accounts payable) incurred since December 31, 2009
(the “Audited Balance Sheet Date”) in the ordinary course of business consistent
with past practice and (c) such other liabilities that would not reasonably be
expected to cause a Material Adverse Change.
 
                                                                               
Section 2.08 Subsequent Events.  Since June 30, 2010 and except as disclosed in
the Company SEC Documents, there has been no Material Adverse Change nor, to the
Company’s knowledge, has any event occurred which could reasonably be expected
to result in any Material Adverse Change.
 
Section 2.09 Litigation; Compliance with Law.
 
(a) Except as set forth in the Company SEC Documents, there is no (i) action,
suit, claim, proceeding or investigation pending or, to the Company’s knowledge,
threatened, against or affecting the Company or its properties or assets, at law
or in equity, or before or by any federal, state, municipal or other
governmental body, department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) arbitration proceeding pending or, to
the Company’s knowledge, threatened, against or affecting the Company or its
properties or assets or (iii) governmental inquiry pending or, to the Company’s
knowledge, threatened, against or affecting the Company or its properties or
assets, and to the Company’s knowledge, there is no basis for any of the
foregoing, except for such proceedings, investigations or inquiries as would
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  The Company is not in default with respect to any
order, writ, judgment, injunction or decree known to or served upon the Company
of any court or of any federal, state, municipal or other governmental body,
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, except for such defaults as would not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change.  There is
no action, suit, proceeding
 
 
 
5

--------------------------------------------------------------------------------

 
 
or investigation by the Company pending, threatened or contemplated against
others, except for such actions, suits, proceedings or investigations as would
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.
 
(b) The Company has complied, in all material respects, with all material laws,
rules, regulations and orders applicable to its business, operations,
properties, assets, products and services, the Company has all necessary
permits, licenses and other authorizations required to conduct its business as
conducted and as proposed to be conducted and the Company has been operating its
business pursuant to and in compliance with the terms of all such permits,
licenses and other authorizations in all material respects, except, in each
case, as such failures would not, individually or in the aggregate, be
reasonably be expected to cause a Material Adverse Change.
 
                                                                               
Section 2.10 Intellectual Property.  The Company owns, or possesses adequate
rights to use, all material patents and patent rights, seismic data, well log
data, inventions, processes, formulae, copyrights and copyright rights, trade
dress, business and product names, logos, slogans, trade secrets, industrial
models, processes, designs, methodologies, computer programs (including all
source codes) and related documentation, technical information, manufacturing,
engineering and technical drawings, know-how, concepts and all pending
applications for and registrations of patents, trademarks, service marks and
copyrights (together, “Intellectual Property”) used in its business as currently
conducted.  To the Company’s knowledge, the Company’s use of such Intellectual
Property in its business as currently conducted does not infringe upon any
rights any other Person owns or holds.
 
                                                                               
Section 2.11 Real Property.  Except for interests in Oil and Gas Properties and
incidental real property interests held in connection with its oil and gas
operations, the Company owns no real property.
 
                                                                               
Section 2.12 Insurance.  All material policies of insurance of any kind or
nature of the Company, including policies of fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is customarily carried
by businesses of the size and character of the Company.  The Company has not
been refused insurance for any material coverage for which it had applied or had
any policy of insurance terminated (other than at its request).
 
                                                                               
Section 2.13 Taxes.  The Company has accurately and timely filed all material
federal, state, county and local tax returns and reports required to be filed by
it within the applicable period, and the Company has paid all taxes shown to be
due by such returns.  Such returns and reports are true and correct in all
material respects.  The Company has established adequate reserves on the
Financial Statements for all taxes accrued but not yet payable with respect to
the periods covered by such Financial Statements.  All material tax elections of
any type that the Company has made as of the date hereof are set forth in the
Financial Statements.
 
                                                                               
Section 2.14 Agreements.  Except as set forth in the Company SEC Documents, the
Company has received no notice of default and is not in default (or, with due
notice or lapse of time or both, would be in default) under any material
agreement to which it is a party filed as an exhibit to the Company SEC
Documents, except such defaults under such
 
 
 
6

--------------------------------------------------------------------------------

 
 
agreements which, individually or in the aggregate, would not be reasonably be
expected to cause a Material Adverse Change.
 
                                                                               
Section 2.15 Offering of the Common Shares, Option and Preferred Shares.
Assuming, with respect to the Common Shares and the Preferred Shares, the
accuracy of Purchaser’s representations and warranties set forth in Article III,
the Company has complied with all applicable federal and state securities laws
in connection with the offer, issuance and sale of the Common Shares, the Option
and the Preferred Shares.  Neither the Company nor any Person acting on its
behalf has taken any other action (including any offer, issuance or sale of any
security of the Company under circumstances which might require the integration
of such security with the Common Shares, the Option or the Preferred Shares
under the Securities Act or the rules and regulations of the SEC promulgated
thereunder), in either case so as to subject the offering, issuance or sale of
the Common Shares, the Option or the Preferred Shares to the registration
provisions of the Securities Act.  Neither the Company nor any Person acting on
its behalf has offered the Common Shares, the Option or the Preferred Shares to
any Person by means of general or public solicitation or general or public
advertising, such as by newspaper or magazine advertisements, by broadcast
media, or at any seminar or meeting whose attendees were solicited by such
means.
 
                                                                               
Section 2.16 Brokers; Financial Advisors.  No agent, broker, investment banker,
finder, financial advisor or other Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee from the Company,
directly or indirectly, in connection with the transactions contemplated by the
Transaction Documents to which it is party, and no Person is entitled to any fee
or commission or like payment from the Company in respect thereof based in any
way on agreements, arrangements or understandings made by or on the Company’s
behalf.
 
                                                                               
Section 2.17 Environmental and Safety Laws.  The Company, the operation of its
business, and any real property that the Company owns, leases or otherwise
occupies or uses (the “Premises”) are in compliance with all applicable
Environmental Laws, except as such non-compliance would not, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change. The
Company has obtained and is maintaining in full force and effect all material
permits, licenses and approvals required by all Environmental Laws applicable to
the Premises and the business operations conducted thereon and is in compliance
with all such permits, licenses and approvals, except as such non-compliance
would not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  Except as permitted by all Environmental Laws, the
Company has not caused or allowed a release, or a threat of release, of any
Hazardous Substance onto, at or near the Premises, except as such event would
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  The term “Environmental Laws” means any federal, state
or local law or ordinance or regulation pertaining to the protection of human
health or the environment. The term “Hazardous Substances” includes oil, gas and
other hydrocarbons, asbestos, polychlorinated biphenyls, urea formaldehyde and
any materials classified as hazardous or toxic under any Environmental Laws.
 
                                                                               Section 2.18 Employee
Benefits.  For each employment agreement, consulting agreement with individuals,
deferred compensation, incentive compensation, stock
 
 
7

--------------------------------------------------------------------------------

 
 
option or other equity-based stock award, pension, or retirement welfare benefit
(including group insurance) plan or agreement whether or not subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or bonus,
incentive or profit-sharing plan or arrangement, other than oral at-will
employment agreements that is intended to satisfy the provisions of Section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”), (i) the
Company has obtained a favorable determination letter from the Internal Revenue
Service to such effect, (ii) to the knowledge of the Company, none of the
determination letters has been revoked by the Internal Revenue Service, (iii) no
such employee pension benefit plan is subject to Title IV of ERISA or Section
412 of the Code, and (iv) no prohibited transaction within the meaning of
Section 406 of ERISA has occurred with respect to any employee pension benefit
plan and no tax has been imposed pursuant to Section 4975 of the Code in respect
thereof, except in each case as would not reasonably be expected to cause a
Material Adverse Change.
 
                                                                               
Section 2.19 Oil and Gas Properties.  The Company has defensible title to all of
the oil, gas and other mineral properties owned, or otherwise held in the name
of, the Company (collectively, the “Oil and Gas Properties”), free and clear of
all Liens and defects other than Permitted Encumbrances or as such failures
would not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.  All proceeds from the sale of the Company’s share of
the hydrocarbons being produced from its oil and gas properties are currently
being paid in full to such party by the purchasers thereof on a timely basis and
none of such proceeds are currently being held in suspense by such purchaser or
any other party other than in immaterial amounts.
 
                                                                               
Section 2.20 Marketing of Production.  There exist no material agreements for
the sale of production from the leasehold and other interests in the Oil and Gas
Properties (including calls on, or other rights to purchase, production, whether
or not the same are currently being exercised) other than (i) agreements or
arrangements pertaining to the sale of production at a price equal to or greater
than a price that is the market price from time to time existing in the areas
where the Oil and Gas Properties subject to such agreement or arrangement are
located and (ii) agreements or arrangements that are cancelable on 90 days
notice or less without penalty or detriment.
 
ARTICLE III
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
 
Purchaser represents and warrants to the Company that, as of the Closing Date:
 
Section 3.01 Investment Representations and Warranties.
 
(a) Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act.
 
(b) Purchaser has sufficient knowledge and experience in investing in companies
similar to the Company in terms of the Company’s stage of development so as to
be able to evaluate the risks and merits of its investment in the Company and it
is able financially to bear the risks thereof.
 


 
8

--------------------------------------------------------------------------------

 


(c) Based on the terms of this Agreement and in reliance on the representations
and warranties of the Company herein, Purchaser has received all the information
it considers necessary or appropriate for deciding whether to purchase the
Common Shares, the Option and the Preferred Shares.  Purchaser has conducted all
due diligence and has received or has had full access to all the information it
considers necessary or appropriate to enter into this Agreement and consummate
the transactions contemplated hereby, and to make an informed investment
decision with respect to the Common Shares, the Option and the Preferred Shares
to be issued to Purchaser.  Purchaser further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Common Shares, the granting of the Option and
the offering of the Preferred Shares and to obtain additional information
necessary to verify any information furnished to Purchaser or to which Purchaser
had access.  The foregoing, however, does not in any way limit or modify the
representations and warranties made by the Company in Article II.
 
(d) The Common Shares and the Preferred Shares to be issued to Purchaser, and
the Option to be granted to Purchaser, are being acquired for its own account
for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act.  There are no other agreements, arrangements or understandings pursuant to
which Purchaser has agreed to purchase shares of the Company’s Common Stock.
 
(e) Purchaser understands that (i) neither of the Common Shares, the Option nor
the Preferred Shares have not been registered under the Securities Act because
of their issuance in a transaction exempt from the registration requirements of
the Securities Act, (iii) the Common Shares, the Preferred Shares and the shares
of Common Stock issuable upon conversion of the Preferred Shares can only be
disposed of if such disposition is either registered under the Securities Act or
is exempt from such registration, (iv) the Common Shares, the Preferred Shares
and the shares of Common Stock issuable upon the conversion of the Preferred
Shares will bear the legends to such effect set forth or described in
Section 3.09, and (v) Purchaser may be, as a result of its due diligence
investigations and negotiations for this Agreement, in possession of material
non-public information concerning the Company and its subsidiary, their assets,
operations and financial condition, and accordingly may be subject to
liabilities under the Exchange Act if Purchaser, its officers, directors,
affiliates and controlling persons engage in trading in securities of the
Company while in possession of such material non-public information.
 
                                                                               
Section 3.02 Organization, Qualifications and Corporate Power. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New York.  Purchaser is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except as such failures, individually or in the aggregate, would not reasonably
be expected to cause a material adverse change in the business, operations,
assets, liabilities, properties or condition (financial or otherwise) or results
of operations of Purchaser.  Purchaser has full corporate power and authority to
own and hold its properties and to carry on its business as now conducted,
except as such failures, individually or in the aggregate, would not reasonably
be expected to cause a material adverse change in the business, operations,
assets,
 
 
 
9

--------------------------------------------------------------------------------

 
 
liabilities, properties or condition (financial or otherwise) or results of
operations of Purchaser, and to execute, deliver and perform each Transaction
Document to which it is a party.
 
                                                                               
Section 3.03 Authorization; No Conflict; No Violation.  Purchaser’s execution
and delivery of each Transaction Document to which it is a party and performance
of its obligations thereunder has been duly authorized by all requisite
corporate action and, assuming the registrations, approvals, filings, consents
and other actions contemplated by Section 3.04 are obtained or made, will not
(v) result in a violation of Purchaser’s organizational documents, (w) result in
a violation of any applicable law, rule or regulation, or any order, injunction,
judgment or decree of any court or other agency of government, (x) conflict
with, result in a breach of, or constitute (or, with due notice or lapse of time
or both, would constitute) a default under, or give rise to any right of
termination, acceleration or cancellation under, any material indenture,
agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which Purchaser or any of its
properties or assets is bound, (y) result in the creation or imposition of any
Lien upon Purchaser or any of Purchaser’s properties or assets or (z) require
any consent, approval, notification, waiver or other similar action from any
third party, except as such violation, conflict, breach, default, right, Lien or
failure would not, individually or in the aggregate, in the case of (w), (x),
(y) or (z), be reasonably expected to cause a material adverse change in the
business, operations, assets, liabilities, properties or condition (financial or
otherwise) or results of operations of Purchaser and as would not, individually
or in the aggregate, prevent consummation of any of the transactions
contemplated hereby or otherwise prevent Purchaser from performing its
obligations under the Transaction Documents to which it is a party.
 
                                                                               
Section 3.04 Consents and Approvals.  No registration or filing with, or consent
or approval of or other action by, any federal, state or other governmental
agency or instrumentality or any third party is or will be necessary for
Purchaser’s valid execution, delivery and performance of the Transaction
Documents to which it is a party other than (a) those which have previously been
obtained or made, (b) those which are required to be made under federal or state
securities laws, which will be obtained or made, and will be effective within
the time periods required by law, and (c) as would not, individually or in the
aggregate, prevent consummation of any of the transactions contemplated hereby
or otherwise prevent Purchaser from performing its obligations under the
Transaction Documents to which it is a party.
 
                                                                               
Section 3.05 Validity.  Each Transaction Document to which Purchaser is a party
has been duly executed and delivered by Purchaser and constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms except as may be limited by (a) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (b) the effect of
rules of law governing the availability of equitable remedies.
 
                                                                               
Section 3.06 Financing.  Purchaser has sufficient cash, available lines of
credit or other sources of immediately available funds (in United States
dollars), exclusive of any cash, lines of credit or other sources related
directly or indirectly to, or associated or affiliated with, the People’s
Republic of China or any Person or Governmental Entity related directly or
indirectly to, or associated or affiliated with, the People’s Republic of China,
to enable it to pay the applicable portion of the Purchase Price in good funds
at the Closing if, as and when payable.
 
 
 
10

--------------------------------------------------------------------------------

 
 
                                                                               
Section 3.07 Solvency.  Purchaser is not entering into the transaction
contemplated hereby with the actual intent to hinder, delay or defraud either
present or future creditors.  Assuming that the representations and warranties
of the Company contained in this Agreement are true and correct in all material
respects, on the Closing Date and after giving effect to the transactions
contemplated by this Agreement, each of the representations in the following
clauses (a)-(d) will be true and correct:  (a) the sum of the Company’s debts,
including contingent and unliquidated debts, will not be greater than the
Company’s property, at a fair valuation; (b) the present fair salable value of
the Company’s assets will not be less than the amount required to pay its
probable liability on its existing debts, including contingent and unliquidated
debts, as they become absolute and matured; (c) the Company will not have
unreasonably small capital with which to conduct any business in which it is or
is about to become engaged; and (d) the Company will not intend to incur, and
will not believe and should not reasonably believe that it will incur, debts
beyond its ability to pay as they mature.
 
                                                                               
Section 3.08 Brokers; Financial Advisors.  No agent, broker, investment banker,
finder, financial advisor or other Person is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee from Purchaser, directly
or indirectly, in connection with the transactions contemplated by the
Transaction Documents to which it is a party, and no Person is entitled to any
fee or commission or like payment from Purchaser in respect thereof based in any
way on agreements, arrangements or understandings made by or on Purchaser’s
behalf.
 
Section 3.09 Certain Covenants of Purchaser.
 
(a) Without in any way limiting the representations set forth in Section 3.01,
Purchaser agrees not to make any disposition of all or any portion of the Common
Shares, the Preferred Shares or any shares of Common Stock issuable upon the
conversion of the Preferred Shares unless and until:
 
                      (i) there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or
 
                      (ii) Purchaser has notified the Company of the proposed
disposition and has furnished the Company with (A) a statement of the
circumstances surrounding the proposed disposition and (B) an opinion of counsel
that such security can be freely transferred without such registration statement
being in effect and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which the Company issued the Common
Shares and the Preferred Shares.
 
(b) Accordingly, Purchaser acknowledges that the certificates evidencing the
Common Shares, the Preferred Shares and any shares of Common Stock issuable upon
conversion of the Preferred Shares will bear the following legend:
 


 
11

--------------------------------------------------------------------------------

 


The securities represented hereby have not been registered under the securities
act of 1933, as amended (the “act”), or under the securities laws of certain
states. These securities are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the act
and the applicable state securities laws, pursuant to registration or exemption
therefrom.  The issuer of these securities may require an opinion of counsel
(which may be counsel for the company) in form and substance satisfactory to the
issuer to the effect that any proposed transfer or resale is in compliance with
the act and any applicable state securities laws.
 
ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
                                Section 4.01 Confidentiality.  Purchaser shall,
and shall cause its Affiliates and their respective directors, officers,
employees and agents to, keep confidential, not disclose in any manner and use
only in connection with the transactions contemplated by this Agreement all data
and information obtained by them from the Company and the Subsidiaries and their
respective directors, officers, employees, auditors and agents (other than data
or information that is or becomes ascertainable from public or published
information or trade sources, except as a result of disclosure by Purchaser in
violation of this Section 4.01) (“Confidential Information”) and shall insure
that such Affiliates, directors, officers, employees and agents do not disclose
Confidential Information to third parties, other than in connection with the
transactions contemplated by this Agreement, or make any public release or
announcement containing any Confidential Information, without the prior written
consent of the Company, unless disclosure of Confidential Information is
required by law or any order, decree or ruling by a Governmental Entity.
 
                                                                               
Section 4.02 Notification of Certain Matters.  The Company shall give prompt
notice to Purchaser, and Purchaser shall give prompt notice to the Company, of
any failure of the Company or Purchaser, as the case may be, to comply with or
satisfy any covenant or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 4.02 shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
                                                                                Section 4.03 Regulatory
and Other Authorizations; Notices and Consents.  Each of Purchaser and the
Company shall use its reasonable best efforts to obtain all authorizations,
consents, orders and approvals of all Governmental Entities and officials or
other third parties that may be or become necessary for its execution and
delivery of, and the performance of its obligations pursuant to, the Transaction
Documents to which it is a party and will cooperate fully with the other party
in promptly seeking to obtain all such authorizations, consents, orders and
approvals.
 


 
12

--------------------------------------------------------------------------------

 


                                                                               Section 4.04 Public
Announcements.  Purchaser and the Company agree that no public release or
announcement concerning the transactions contemplated by this Agreement shall be
issued by any party or any of such party’s Affiliates without the prior consent
of the Company or Purchaser, as the case may be, (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law, in which case the party required to make the release or announcement
shall use its reasonable best efforts to allow the other party reasonable time
to comment on such release or announcement in advance of such issuance.
 
                                                                                Section 4.05 IRS
Forms.  On the Closing Date, Purchaser shall execute and deliver to the Company
(i) if it is not a “United States person” (as such term is defined in Section
7701(a)(30) of the Code), two original copies of the applicable Internal Revenue
Service Form W-8 or other applicable form, certificate or document prescribed by
the United States Internal Revenue Service certifying as to such Purchaser’s
entitlement to an exemption from or entitlement to a reduced rate of withholding
or deduction of taxes and (ii) if it is a “United States person” (as such term
is defined in Section 7701(a)(30) of the Code), two original copies of Internal
Revenue Service Form W-9 (or substitute or successor form).
 
Section 4.06 Certain Approvals.
 
(a) In the event any Governmental Entity determines to conduct an investigation
of the transactions contemplated by this Agreement at any time, including after
the Closing, each of the Company and Purchaser shall use their respective
reasonable best efforts to comply with any reasonable requests of such
Governmental Entity, include providing in accordance with relevant regulatory
timeframes any information requested by such Governmental Entity in connection
with its review of the transactions contemplated hereby.  With respect to the
Company, such reasonable best efforts shall include compliance with any
reasonable request from any Governmental Entity or Purchaser, including
assistance in Purchaser’s compliance with any mitigation or remediation
requirements that may be imposed by such Governmental Entity, provided that such
compliance and assistance is in the best interest of the Company and consistent
with the fiduciary duties of the Company’s officers and Board of Directors.
Furthermore, such reasonable best efforts solely with respect Purchaser shall
include Purchaser or Parent agreeing to any remediation or mitigation agreement
with the Governmental Entity, if any, on such reasonable terms and conditions as
may be required by such Governmental Entity, or to any other terms and
conditions that may be imposed by such Governmental Entity, including the waiver
or modification of, or amendment to, any conditions under Section 5.01 or other
provisions of this Agreement for the benefit of Purchaser under this Agreement.
 
(b) In no event will any failure to make any necessary or voluntary filings
with, or obtain any required or requested clearance or approval from, any
Governmental Entity, or any consequences resulting from any of such failures,
including, but not limited to, action by any Governmental Entity to suspend,
modify or prohibit, or require divestment of, the transactions contemplated by
this Agreement, or any remediation or mitigation agreement or other terms or
conditions that  may be required by any Governmental Entity referred to in
Section 4.06(a), require the Company to return any of the Purchase Price once
paid to the Company.
 


 
13

--------------------------------------------------------------------------------

 


(c) Purchaser will bear the cost of, and reimburse the Company for, any fees,
expenses or other Losses associated with making any filing or obtaining any
clearance or approval from any Governmental Entity or any of the other matters
arising out of or referred to in this Section 4.06, including the expenses
incurred necessary to implement a mitigation agreement or any other terms and
conditions that may be imposed by such Governmental Entity.
 
                                                                               
Section 4.07 Fees and Expenses.  Except as otherwise provided in the Deposit
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses.
 
                                                                               
Section 4.08 Registration Rights Agreement.  Upon valid exercise of the Option
by Purchaser, the Company and Purchaser agree to mutually execute and deliver a
mutually acceptable registration rights agreement including the rights,
covenants and terms set forth on Exhibit B attached hereto.
 
ARTICLE V
 
CONDITIONS TO THE OBLIGATIONS OF PURCHASER AND THE COMPANY
 
                                                                               
Section 5.01 Conditions to Purchaser’s Obligations at the  Closing.  Purchaser’s
obligation to purchase and pay for the Common Shares and the Option being
purchased by it is, at its option, subject to the satisfaction, on or before
the  Closing Date, of the following conditions, any of which may be waived in
whole or in part by Purchaser:
 
(a) Performance.  The Company shall have performed and complied in all material
respects with all agreements and covenants contained herein required to be
performed or complied with by it prior to the Closing Date.
 
(b) Registration Rights Agreement.  The Company and Purchaser shall have
approved a final form of definitive registration rights agreement pursuant to
Section 4.08.
 
(c) Option.  The Company and Purchaser shall have executed and delivered a
definitive Option Agreement (the “Option Agreement”) setting forth the terms of
the Option consistent with the terms described herein.
 
(d) Approvals.  The Company shall have obtained any and all consents, waivers,
registrations, approvals or authorizations necessary for the Company’s valid
execution and delivery of this Agreement and the other Transaction Documents to
which it is a party and the Company’s performance of the transactions
contemplated hereby and thereby.
 
(e) No Injunction.  Subject to compliance by Purchaser with its obligations
under Section 4.06, no Governmental Entity or any other Person shall have issued
an order, injunction, judgment, decree, ruling or assessment which shall then be
in effect restraining or prohibiting the completion of the transactions
contemplated hereby or under any of the other Transaction Documents, nor, shall
any such order, injunction, judgment, decree, ruling or assessment be pending
or, to the Company’s knowledge, threatened.
 


 
14

--------------------------------------------------------------------------------

 


(f) Filing of the Certificate of Designations. A Certificate of Designations
evidencing the terms of the Preferred Stock, including the director designation
right associated therewith, as set forth on Exhibit A attached hereto and
authorizing sufficient shares to issue the Preferred Shares shall have been
filed with the Delaware Secretary of State.
 
(g) Supporting Documents.  As of the Closing Date, Purchaser and its counsel
shall have received copies of the following documents:
 
                      (i) (A) the Charter, certified as of a recent date by the
Secretary of State of Delaware, and (B) a certificate of said Secretary dated as
of a recent date as to the Company’s due incorporation and listing all documents
of the Company on file with said Secretary and a certificate of said Secretary
as to the good standing of the Company; and
 
                      (ii) a certificate of the Company’s Secretary dated as of
the  Closing Date, certifying:  (A) that attached thereto is a true, correct and
complete copy of the Bylaws as in effect on the date of such certification and
that no amendments or modifications to such Bylaws have been authorized; (B)
that attached thereto is a true, correct and complete copy of all resolutions
adopted by the Board of Directors authorizing the execution, delivery and
performance of each of the Transaction Documents, the issuance, sale and
delivery of the Common Shares, and that all such resolutions are in full force
and effect, have not been amended, modified or rescinded and are the only
resolutions adopted in connection with the transactions contemplated by the
Transaction Documents; (C) that the Charter has not been amended since the date
of the last amendment referred to in the certificate delivered pursuant to
clause (i)(A) above; and (D) to the incumbency and specimen signature of each
officer of the Company executing any of the Transaction Documents, the stock
certificates representing the Common Shares and any certificate or instrument
furnished pursuant thereto, and a certification by another authorized officer of
the Company as to the incumbency and signature of the officer signing the
certificate referred to in this clause (ii).
 
                                                                               
Section 5.02 Conditions to the Company’s Obligations at the  Closing.  The
Company’s obligation to sell and issue the Common Shares and the Option being
sold and issued by it on the Closing Date is, at its option, subject to the
satisfaction, on or before the Closing Date, of the following conditions (unless
such condition is required by its terms to be satisfied at or prior to
the  Closing Date), any of which may be waived in whole or in part by the
Company:
 
(a) Performance.  Purchaser shall have performed and complied in all material
respects with all agreements and covenants contained herein required to be
performed or complied with by it prior to or at the Closing Date.
 
(b) Option. The Company and Purchaser shall have executed and delivered the
Option Agreement setting forth the terms of the Option.
 
(c) Approvals.  Purchaser shall have obtained any and all consents, waivers,
registrations, approvals or authorizations necessary for Purchaser’s valid
execution and delivery
 


 
15

--------------------------------------------------------------------------------

 


of this Agreement and the other Transaction Documents to which it is a party and
Purchaser’s performance of the transactions contemplated hereby and thereby.
 
(d) No Injunction.  No Governmental Entity or any other Person shall have issued
an order, injunction, judgment, decree, ruling or assessment which shall then be
in effect restraining or prohibiting the completion of the transactions
contemplated hereby, nor shall any such order, injunction, judgment, decree,
ruling or assessment be pending or, to the Company’s knowledge, threatened.
 
(e) Purchase Price Paid.  Purchaser shall have paid the Purchase Price for the
Common Shares and the Option to be purchased on the Closing Date to the Company
as set forth in Section 1.01.
 
ARTICLE VI
 
INDEMNIFICATION
 
The Company covenants and agrees with Purchaser that:
 
                                                                               
Section 6.01 Survival.  The representations and warranties of the Company and
Purchaser made in this Agreement shall survive for one year from the Closing
Date; provided, however, the representations and warranties of the Company set
forth in Section 2.01, Section 2.02 and Section 2.05 and the representations of
Purchaser set forth in Section 3.01, Section 3.02 and Section 3.03 shall survive
indefinitely.  All of the covenants of the parties hereto that are intended to
be performed after Closing, including Section 4.01 and Section 4.04, shall
survive the Closing.
 
Section 6.02 Indemnity.
 
(a) The Company agrees to indemnify, defend and hold harmless Purchaser (and its
partners (and each officer and director thereof), directors, managers, officers,
members, shareholders, employees, Affiliates, agents and permitted assigns)
(collectively, “Indemnified Parties”) from and against any and all losses,
claims, liabilities, damages, deficiencies, costs or expenses (including
interest, penalties, reasonable attorneys’ fees, disbursements and related
charges and any costs or expenses that an Indemnified Party incurs to enforce
its right to indemnification) (collectively, “Losses”) based upon, arising out
of or otherwise in respect of any inaccuracy in or breach of any
representations, warranties, covenants or agreements of the Company contained in
this Agreement or any of the other Transaction Documents.  Notwithstanding the
above provisions, the Company shall have no obligation to indemnify the
Indemnified Parties under this Section 6.02, unless and until the Indemnified
Parties incur Losses in excess of US$1,500,000 in the aggregate, at which time
the Company shall be obligated to the Indemnified Parties for all such Losses in
the aggregate, in excess of such aggregate, but not to exceed the Purchase Price
paid to the Company, up to US$21,250,000 in total.
 
(b) Purchaser agrees to indemnify, defend and hold harmless the Company (and its
partners (and each officer and director thereof), directors, managers, officers,
members, shareholders, employees, Affiliates, agents and permitted assigns)
(collectively, “Purchaser Indemnified Parties”) from and against any and all
Losses based upon, arising out of or
 
 
16

--------------------------------------------------------------------------------

 
 
otherwise in respect of (i) any inaccuracy in or breach of any representations,
warranties, covenants or agreements of Purchaser contained in this Agreement or
any of the other Transaction Documents, or (ii) any failure to make any
necessary filings with, or obtain any required clearance or approval from, any
Governmental Entity, or any consequences resulting from any of such failures,
including, but not limited to, action by any Governmental Entity to suspend,
modify or prohibit, or require divestment of, the transactions contemplated by
this Agreement, or any mitigation agreement or other terms or conditions
that  may be required by any Governmental Entity referred to in Section
4.06(a).  Notwithstanding the above provisions, Purchaser shall have no
obligation to indemnify the Purchaser Indemnified Parties with respect to any
Losses incurred under clause (i) relating to any in accuracy of any
representations or warranties of Purchaser contained in this Agreement unless
and until the Purchaser Indemnified Parties incur Losses in excess of
US$1,500,000 in the aggregate, at which time the Company shall be obligated to
the Indemnified Parties for all such Losses in the aggregate, in excess of such
aggregate.
 
(c) In addition to any other remedy provided by law, injunctive relief may be
obtained to enjoin the breach, or threatened breach, of any provision of this
Agreement and each party shall be entitled to specific performance by the others
of their obligations hereunder and thereunder.  All remedies, either under this
Agreement, by law or as may otherwise be afforded to Purchaser or the Company,
as the case may be, shall be cumulative.
 
(d) If an Indemnified Party seeks indemnification hereunder, the Indemnified
Party shall notify the Company by providing a written description of the claim
and the amount of Losses asserted.  If a Purchaser Indemnified Party seeks
indemnification hereunder, the Purchaser Indemnified Party shall notify
Purchaser by providing a written description of the claim and the amount of
Losses asserted.
 
(e) NO INDEMNIFYING PARTY WILL BE ENTITLED TO RECOVER FROM AN INDEMNIFYING PARTY
FOR ANY LOSSES, COSTS, EXPENSES OR DAMAGES AS TO WHICH INDEMNIFICATION IS
PROVIDED UNDER THIS AGREEMENT ANY AMOUNT IN EXCESS OF THE ACTUAL DAMAGES, COURT
OR ARBITRATION COSTS AND REASONABLE ATTORNEY FEES SUFFERED BY SUCH PARTY, AND
THE PARTIES WAIVE ANY RIGHT TO RECOVER CONSEQUENTIAL, SPECIAL, PUNITIVE,
INDIRECT, INCIDENTAL OR EXEMPLARY DAMANGES ARISING IN CONNECTION WITH OR WITH
RESPECT TO THE INDEMNIFICATION PROVISIONS HEREOF; PROVIDED THAT SUCH WAIVER
SHALL NOT APPLY TO ANY SUCH DAMAGES THAT ARE PAYABLE BY AN INDEMNIFIED PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM.
 
ARTICLE VII
 
MISCELLANEOUS
 
                                                                               
Section 7.01 Brokerage.  Each party hereto will indemnify and hold harmless the
others against and in respect of any claim for brokerage or other commissions
relative to this Agreement or to the transactions contemplated hereby, based in
any way on
 
 
17

--------------------------------------------------------------------------------

 
 
 
 agreements, arrangements or understandings made or claimed to have been made by
such party with any third party.
 
                                                                               
Section 7.02 Parties in Interest.  All representations, warranties, covenants
and agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Nothing in this
Agreement shall create or be deemed to create any third-party beneficiary rights
in any Person not a party to this Agreement except as provided below and except
with respect to any Indemnified Parties under Section 6.02.
 
                                                                               
Section 7.03 Specific Performance.  Each party hereto acknowledges and agrees
that the other parties hereto would be irreparably damaged if any provision of
this Agreement is not performed in accordance with its specific terms or is
otherwise breached.  Accordingly, each party hereto agrees that the other
parties hereto will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to specifically enforce this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties in
the matter, subject to Section 7.05 and Section 7.07, in addition to any other
remedy to which they may be entitled, at law or in equity.
 
                                                                                Section 7.04 Further
Assurances.  The Company and Purchaser each agree to take such actions and
execute and deliver such other documents or agreements as may be necessary or
desirable for the implementation of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.
 
                                                                               
Section 7.05 Arbitration.  Any and all claims, counterclaims, demands, causes of
action, disputes, controversies, and other matters in question arising out of or
relating to this Agreement or in any way relating to the subject matter of this
Agreement or the relationship between the parties hereto created by this
Agreement, involving the parties hereto or their respective representatives
(collectively, “Disputes”) even though all or some of the Disputes allegedly are
extra-contractual in nature, whether such Disputes sound in contract, tort or
otherwise, at law or in equity, under state, provincial or federal law, for
damages or any other relief will be resolved as follows: first, representatives
of the Company and Purchaser will meet to attempt to resolve such Dispute;
provided that the foregoing shall not preclude equitable or other judicial
relief to enforce the provisions hereof or to preserve the status quo pending
resolution of Disputes; and provided further that resolution of Disputes with
respect to claims by third Persons will be deferred until any judicial
proceedings with respect thereto are concluded.  If the Dispute cannot be
resolved by agreement of the parties hereto, any party may at any time make a
written demand for binding arbitration of the Dispute in accordance with this
Section 7.05.  Subject to the provisions of this Section 7.05, Purchaser and the
Company will agree upon the rules of the arbitration prior to the arbitration
and based upon the nature of the Dispute; provided that to the extent that the
parties hereto cannot agree on the rules of the arbitration, then the Commercial
Arbitration Rules of the American Arbitration Association in effect on the date
hereof, and except as the applicable rules are modified by this Agreement, will
apply.  As a minimum set of rules in the arbitration the parties hereto agree as
follows: To the extent the claims asserted are in excess of US$3.0 million, the
arbitration will be held before a panel of three arbitrators consisting of one
arbitrator selected by Purchaser, the other selected by
 
 
18

--------------------------------------------------------------------------------

 
 
 
 the Company, and the third then selected by those two arbitrators (such third
arbitrator to be neutral).  If agreement cannot be reached on a third arbitrator
within 30 days of the need therefor, the Chief Judge of the U.S. District Court
for the Southern District of Texas shall appoint an arbitrator.  If the claims
asserted are less than US$3.0 million, the Chief Judge of the U.S. District
Court for the Southern District of Texas shall appoint a sole arbitrator.  All
arbitrators shall be attorneys with at least ten years experience in oil and gas
transactions.
 
(a) The arbitrator(s) will deliver their decision in writing within 20 days
after the termination of the arbitration hearings.
 
(b) The non-prevailing party will bear the costs and fees of the arbitration.
 
(c) The arbitrator(s) final decision will be in writing but will not specify the
basis for their decision, the basis for the damages award or the basis of any
other remedy. The arbitrator(s)’ decision will be considered as a final and
binding resolution of the disagreement, will not be subject to appeal and may be
entered as an order in any court of competent jurisdiction in the United States;
provided that this Agreement confers no power or authority upon the
arbitrator(s) (i) to render any decision that is based on clearly erroneously
findings of fact, (ii) that manifestly disregards the law, or (iii) that exceeds
the powers of the arbitrator(s), and no such decision will be eligible for
confirmation.  No party will sue the other except for enforcement of the
arbitrator(s)’ decision if the other party is not performing in accordance with
the arbitrator(s)’ decision. The provisions of this Agreement will be binding on
the arbitrator(s).
 
(d) Any arbitration proceeding will be conducted on a confidential basis.
 
(e) Any arbitration proceeding shall be held in Houston, Texas.
 
Any arbitration proceeding, including discovery, shall be conducted in
accordance with the Texas Rules of Civil Procedure and the Texas Rules of
Evidence.
 
                                                                               
Section 7.06 Notices.  Any notice, request, demand or other communication
required or permitted to be given to a party pursuant to the provisions of this
Agreement will be in writing and will be effective and deemed given under this
Agreement on the earliest of: (a) the date of personal delivery, (b) the date of
transmission by facsimile, with confirmed transmission and receipt, (c) two days
after deposit with a nationally-recognized courier or overnight service such as
Federal Express, or (d) five days after mailing via certified mail, return
receipt requested.  All notices not delivered personally or by facsimile will be
sent with postage and other charges prepaid and properly addressed to the party
to be notified at the address set forth for such party:
 


 
19

--------------------------------------------------------------------------------

 
If to Depositor:
 
America Capital Energy Corporation
Chrysler Building
405 Lexington Ave., 65th Floor
New York, NY  10174
Phone: (212) 983-8316
Facsimile: (212) 983-8315
Attention: Richard B. Williams
                   Senior Vice President, Finance


with a copy to (which does not constitute notice):
 
Kane, Russell, Coleman & Logan P.C.
1601 Elm Street, Suite 3700
Dallas, TX  75201
Phone: (214) 777-4260
Facsimile: (214) 777-4299
Attention: Patrick Stark


If to the Company:
 
Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Phone: (713) 236-7575
Facsimile: (713) 236-4575
Attention: E. Joseph Grady
                   Senior Vice President
                   & Chief Financial Officer


with a copy to (which does not constitute notice):
 
Vinson & Elkins LLP
1001 Fannin Street Suite 3300
Houston, TX  77002
Phone: (713) 758-4592
Facsimile: (713) 615-5531
Attention:  T. Mark Kelly
 
Any party hereto (and such party’s permitted assigns) may change such party’s
address for receipt of future notices hereunder by giving written notice to the
Company and the other parties hereto.
 
                                                                               
Section 7.07 Governing Law.  This Agreement and the performance of the
transactions and the obligations of the parties hereunder will be governed by
and construed
 
 
20

--------------------------------------------------------------------------------

 
 
and enforced in accordance with the laws of the State of Delaware, without
giving effect to any choice of law principles. Subject to Section 7.05, all
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined exclusively in any Texas state or federal court sitting in
Harris County, Texas.  The parties hereto hereby (a) submit to the exclusive
jurisdiction of any state or federal court sitting in Harris County, Texas for
the purpose of any action or proceeding arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of the action or proceeding is improper, or that this Agreement
or the transactions may not be enforced in or by any of the above-named courts.
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law.
 
                                                                               
Section 7.08 Entire Agreement.  This Agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto and each
Transaction Document, constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matters and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
 
                                                                               
Section 7.09 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
 
                                                                               
Section 7.10 Amendments and Waivers.  This Agreement may not be amended or
modified, and no provisions hereof may be waived, without the written consent of
the Company and Purchaser.  No action taken pursuant to this Agreement,
including without limitation, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.
 
                                                                               
Section 7.11 Successors and Assigns.  This Agreement and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns and legal representatives.
 
                                                                               
Section 7.12 Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is adjudged by a court, governmental
 
 
21

--------------------------------------------------------------------------------

 
 
 
body or arbitrator not to be enforceable in accordance with its terms, the
parties hereto agree that the court, governmental body, or arbitrator making
such determination will have the power to modify the provision in a manner
consistent with its objectives such that it is enforceable, and/or to delete
specific words or phrases, and in its reduced form, such provision will then be
enforceable and will be enforced.
 
                                                                               
Section 7.13 Titles and Subtitles.  The article and section headings contained
in this Agreement are inserted for convenience only and will not affect in any
way the meaning or interpretation of this Agreement.
 
                                                                               
Section 7.14 Adjustments for Stock Splits, Etc..  Wherever in this Agreement
there is a reference to a specific number of shares of Common Stock of any class
or series, then, upon the occurrence of any subdivision, combination or stock
dividend of such class or series of Common Stock, the specific number of shares
so referenced in this Agreement will automatically be proportionally adjusted to
reflect the effect of such subdivision, combination or stock dividend on the
outstanding shares of such class or series of Common Stock.
 
                                                                               
Section 7.15 Aggregation of Stock.  All shares held or acquired by an Affiliate
will be aggregated together for the purpose of determining the availability of
any rights under this Agreement.
 
                                                                               
Section 7.16 Construction.  The parties hereto have jointly participated in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, local or
foreign law will also be deemed to refer to such law as amended and all rules
and regulations promulgated thereunder, unless the context otherwise
requires.  The words “include,” “includes” and “including” will be deemed to be
followed by “without limitation.”  Pronouns in masculine, feminine and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party has breached, will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.
 
                                                                               
Section 7.17 Remedies.  The parties hereto shall have all remedies for breach of
this Agreement available to them as provided by law or equity; provided,
however, that the indemnification provisions in Article VII shall be the
parties’ exclusive remedy with respect to a breach of a representation or
warranty in this Agreement.
 
 
 
22

--------------------------------------------------------------------------------

 
 
                                                                               
Section 7.18 Assignment.  Neither the Company nor Purchaser may assign or
transfer any of its rights or obligations hereunder (including by operation of
law or otherwise) except with the prior written consent of Purchaser (in the
case of the Company) or the Company (in the case of Purchaser), as applicable;
provided, however, that Purchaser shall have the right to assign its rights or
obligations hereunder to Parent without the consent of the Company.
 
                                                                               
Section 7.19 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 10% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person, or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person. As used herein.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
 “Audited Balance Sheet Date” has the meaning set forth in Section 2.07.
 
“Business Day” means any date that is not a Saturday or Sunday or other day on
which banks are required or authorized by law to be closed in the city of
Houston, Texas.
 
“Bylaws” has the meaning set forth in Section 2.02.
 
“Charter” has the meaning set forth in Section 2.02.
 
“Closing” has the meaning set for in Section 1.02(a).
 
“Closing Date” has the meaning set for in Section 1.02(a).
 
“Code” has the meaning set forth in Section 2.18.
 
“Company” has the meaning set forth in the preamble hereto.
 
“Common Shares” has the meaning set forth in the Section 1.01(a).
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Company SEC Documents” has the meaning set forth in Section 2.06.
 
“Confidential Information” shall have the meaning set forth in Section 4.01.
 
“Control”, whether used as a noun or verb, refers to the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of a Person, whether through the ownership of voting securities or
otherwise.
 
“Deposit Agreement” has the meaning set forth in Section 1.02(a).
 
 
23

--------------------------------------------------------------------------------

 
 
“Disputes” shall have the meaning set forth in Section 7.05.
 
“D Shares” has the meaning set forth in Section 2.02.
 
“E Shares” has the meaning set forth in Section 2.02.
 
“Environmental Laws” has the meaning set forth in Section 2.17.
 
“ERISA” has the meaning set forth in Section 2.18.
 
“Exercise Period” has the meaning set forth in Section 1.01(b).
 
“Exchange Act” has the meaning set forth in Section 2.06.
 
“Financial Statements” has the meaning set forth in Section 2.06.
 
“GAAP” has the meaning set forth in Section 2.06.
 
“G Shares” has the meaning set forth in Section 2.02.
 
“Governmental Entity” means any (i) region, state, county, municipality, city,
town, village, district, foreign or other jurisdiction, (ii) federal, state,
local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, self-regulatory organization or other entity and any court
or other tribunal), (iv) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, policy, regulatory or taxing
authority or power of any nature or (v) official of any of the foregoing.
 
“Hazardous Substances” has the meaning set forth in Section 2.17.
 
“H Shares” has the meaning set forth in Section 2.02.
 
“Indemnified Parties” has the meaning set forth in Section 6.02.
 
“Intellectual Property” has the meaning set forth in Section 2.10.
 
 “Lien” means a mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or otherwise, including any lien for taxes),
security interest, preference, participation interest, priority or security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any document under the law of any applicable jurisdiction to
evidence any of the foregoing.
 
“Losses” shall have the meaning set forth in Section 6.02.
 
“Material Adverse Change” means a material adverse change in the business,
operations, assets, liabilities, properties, condition (financial or otherwise)
or results of operations of the Company and its Subsidiaries taken as a whole,
it being understood that none of the following
 
 
 
24

--------------------------------------------------------------------------------

 
 
alone or in combination shall be deemed, in and of itself, to constitute a
Material Adverse Change:  (i) changes attributable to the public announcement or
pendency of the transactions contemplated hereby or compliance with this
Agreement, (ii) changes in general United States or foreign economic, financial
or geopolitical conditions or events in general, (iii) changes in U.S. GAAP,
(iv) changes in interest rates, (v) changes in the capital markets, (vi) changes
in the Company’s and its Subsidiaries’ industries in general, (vii) military
conflicts or acts of foreign or domestic terrorism or (viii) (a) the seasonality
of the Company’s business or (b) the failure, in and of itself, of the Company
to meet any expected or projected financial or operating performance target
disclosed to Purchaser prior to the date of this Agreement as well as any
change, in and of itself, by the Company in any expected or projected financial
or operating performance target as compared with any target disclosed to
Purchaser prior to the date of this Agreement; provided, however, that any
change, effect, development, event or occurrence described in each of clauses
(iii), (vi) and (viii)(a) above shall not constitute or give rise to a Material
Adverse Change only if and to the extent that such change, effect, development,
event or occurrence does not have a disproportionate effect on such Person and
its Subsidiaries as compared to other Persons in the oil and gas industry and
provided further that the facts, circumstances or events underlying the change
or failure in clause (viii)(b) above shall not be excluded to the extent such
facts, circumstances or events would otherwise constitute a Material Adverse
Change.
 
“Oil and Gas Properties” has the meaning set forth in Section 2.19.
 
“Option” has the meaning set forth in the recitals hereto.
 
“Option Agreement” has the meaning set forth in Section 5.01(c).
 
“Parent” means Shanghai Zhong Rong Property Group, Ltd., a company organized
under the laws of the People’s Republic of China.
 
“Permitted Encumbrances” means:
 
(i) Third-party consents to assignment of leases and contracts and preferential
purchase rights which are customary in the oil and gas business;
 
(ii) Liens for taxes or assessments or other governmental charges or levies not
yet delinquent or, if delinquent, that are being contested in good faith in the
normal course of business (which are not applicable to the transactions
contemplated in the Transaction Documents);
 
(iii) All rights to consent by, required notices to, filings with, or other
actions by federal, state, local governmental entities or tribal entities in
connection with the sale or conveyance of the Oil and Gas Properties if the same
are customarily required in the oil and gas business;
 
(iv) Rights of reassignment upon the surrender or expiration of any lease;
 
(v) Easements, rights-of-way, servitudes, permits, conditions, covenants,
exceptions, reservations, surface leases and other rights with respect to
surface operations, pipelines, grazing,
 
 
25

--------------------------------------------------------------------------------

 
 
logging, canals, ditches, reservoirs or the like, and easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railway and other
easements and rights of way, on, over or in respect of any of the properties or
any restriction on access thereto and that do not materially interfere with the
ownership, operation or value of the affected property for the purposes of
exploration and production of oil and gas;
 
(vi) Landlord’s Liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like liens arising by operation of law in the ordinary course of business
consistent with past practice or incident to the exploration, development,
construction, operation and maintenance of Oil and Gas Properties consistent
with past practice each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate
proceedings;
 
(vii) Rights reserved to or vested in any municipality or governmental,
statutory, public or tribal authority to control or regulate any of the Oil and
Gas Properties in any manner; and all applicable laws, rules, regulations and
orders of general applicability in the area which do not materially interfere
with the ownership, operation or value of the affected property for the purposes
of exploration and production of oil and gas;
 
(viii) Liens arising under operating agreements, unitization and pooling
agreements and production sales contracts containing terms and conditions
customary in the industry securing amounts not yet due or, if due, being
contested in good faith in the ordinary course of business;
 
(ix) Statutory liens securing the payment of production proceeds to Persons
entitled thereto not yet due or if due, being contested in good faith in the
ordinary course of business;
 
(x) Such other defects or irregularities in the title to the Oil and Gas
Properties that would be considered not material by a Person engaged in the
business of acquiring, ownership or operation of oil and gas properties in
accordance with generally accepted industry standards;
 
(xi) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate
proceedings;
 
(xii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution; and
 
(xiii) Any indenture, mortgage, loan, note, credit, sale-leaseback or similar
agreement for borrowed money to which the Company or its assets are subject
(whether the Company or any of its Subsidiaries is the borrower or lender) and
all security agreements or similar agreements associated therewith, in each case
relating to any financing arrangement disclosed in the Company SEC Documents.
 
“Person” means an individual, corporation, trust, partnership, limited liability
company, joint venture, unincorporated organization, government body or any
agency or political subdivision thereof, or any other entity.
 
 
26

--------------------------------------------------------------------------------

 
 
“Preferred Shares” has the meaning set forth in Section 1.01(a).
 
“Preferred Stock” has the meaning set forth in the recitals hereto.
 
“Premises” has the meaning set forth in Section 2.17.
 
“Purchase Price” has the meaning set forth in Section 1.01.
 
“Purchaser” has the meaning set forth in the preamble hereto.
 
“Purchaser Indemnified Parties” has the meaning set forth in Section 6.02(b).
 
“SEC” has the meaning set forth in Section 2.06.
 
 “Securities Act” has the meaning set forth in Section 2.05(b).
 
“Subsidiary” means, as to the Company, any Person of which more than 50% of the
outstanding voting power of such Person (irrespective of whether or not at the
time stock of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly controlled by the Company, or by one or more of its
subsidiaries, or by the Company and one or more of its subsidiaries.
 
“Transaction Documents” means this Agreement and the Deposit Agreement.
 
[Signature Page to Follow]
 


 
27

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and Purchaser have executed this Agreement as of
the day and year first above written.
 


COMPANY:
CRIMSON EXPLORATION INC.
     
By:
/s/ Allan D. Keel
   
Name:
Allan D. Keel
   
Title:
President & Chief Executive Officer
         
PURCHASER:
AMERICA CAPITAL ENERGY CORPORATION
     
By:
/s/ Ni Zhaoxing
   
Name:
Ni Zhaoxing
   
Title:
Chairman and Chief Executive Officer
         







Signature Page to Subscription Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


TERMS OF PREFERRED STOCK




1.
Economic and Voting Rights
The Preferred Stock will provide for economic and voting rights identical to the
Common Stock on an as-converted basis and will vote as a single class with the
Common Stock, except as otherwise provided by law. The Preferred Stock will be
entitled only to such dividends as may be declared on the Common Stock and shall
not have any preference in dividends or in liquidation and will rank pari passu
in liquidation with the Common Stock on an as-converted basis.
 
2.
Director Designation Rights
Holders of a majority of the issued and outstanding shares of the Preferred
Stock will provide a holder thereof with the right to designate and appoint a
director to serve on the Company’s Board of Directors to serve until the
Company’s next annual meeting of shareholders, and thereafter if such director
may be nominated and elected by the stockholders of the Company.
 
3.
Conversion
Each share of Preferred Stock will convert on a one-for-one basis into a share
of the Common Stock.
 
All of the outstanding shares of Preferred Stock will automatically convert to
an equivalent number of shares of Common Stock upon the earlier of (i) the
exercise of the Preferred Stock holder’s right to designate and appoint a
director to serve on the Company’s Board of Directors pursuant to the terms
thereof and (ii) December 31, 2010.
 
4.
Transferability
The Preferred Stock will not be transferable by a holder, provided, however,
that Purchaser as holder shall have the right to assign its rights or
obligations hereunder to Parent without the consent of the Company.
 

 
 


 
Exhibit A-1

--------------------------------------------------------------------------------

 


EXHIBIT B


REGISTRATION RIGHTS




1.
Registrable Securities
The Common Shares (and the shares of Common Stock issuable upon conversion of
the Preferred Stock) will constitute “Registrable Securities” for so long as
Purchaser (i) owns at least 10% of the issued and outstanding shares of the
Company’s Common Stock and (ii) a director that is an officer or director of
Purchaser or an Affiliate of Purchaser serves on the Board.  The Common Shares
will also cease to be “Registrable Securities” under customary circumstances,
including when the Common Shares are sold pursuant to an effective registration
statement or pursuant to Rule 144 and when the Common Shares cease to be
outstanding.
 
2.
Demand Rights
Purchaser will be entitled to exercise two demand rights with respect to
registration of the Common Shares.  Subject to the priority provisions and
exceptions to its obligations, the Company will be obligated to effect the
registration of the Common Shares as soon as reasonably practicable upon receipt
of a demand request.
 
The Company will be entitled to defer the registration of the Common Shares
pursuant to a demand request for a period of 60 days once in a 12-month period
if the Board determines in good faith that filing the registration statement
would be seriously detrimental to the Company or would materially and adversely
affect a prospective or pending material transaction.
 
3.
Piggyback Rights
Subject to the priority provisions, Purchaser will be entitled to piggyback
rights with respect to any registration statement the Company proposes to file,
with customary exceptions including registration statements on Form S-4 and Form
S-8.
 
4.
Lock-up Period
Purchaser will not be entitled to exercise its registration rights until the one
year anniversary of the Closing under the Subscription Agreement.  In addition,
in the event of any underwritten public offering of Common Stock by the Company,
Purchaser shall agree to execute and deliver customary lock-up agreements for
the same post-offering period as may apply to executive officers and directors
of the Company.
 

 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
5.
Blackout Period
As an insider, Purchaser will be subject to restrictions on sales of the Common
Shares during blackout periods imposed by the Company as a result of material
information or developments known to the Company and not yet known to the
public.
7.
Priority
If the managing underwriter of an underwritten public offering determines that
the inclusion of all registrable securities in the registration statement will
materially and adversely interfere with the marketing of the offering, the
Company and OCM GW Holdings, LLC (“Oaktree”) will be entitled to priority over
the rights of Purchaser to include the Common Shares in such registration
statement.  Purchaser will acknowledge the priority rights of Oaktree in the
definitive registration rights agreement that includes these provisions.
 
8.
Expenses
Purchaser will be responsible for costs and expenses incurred by Purchaser and
the Company as a result of the exercise of its demand rights.  Purchaser will be
responsible for its own direct costs (e.g., registration fees and any
underwriting discount) in connection with the exercise of its piggyback rights.
 
9.
Transferability
Purchaser will be entitled to transfer its registration rights to any of its
affiliates if the transfer is in accordance with applicable securities laws and
prior written notice is provided to the Company.
 

 
Exhibit B-2




--------------------------------------------------------------------------------
